DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 08/12/2021 has been received and made of record. 
Application 17/400,684 is a continuation of Application 16/264,090 (now US Patent 11095538 B2), filed 01/31/2019, and claims priority to Provisional Application 62/624,727, filed 01/31/2018. 
Claims 1-20 are currently pending in Application 17/400,684. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Condeixa (US 2017/0085437 A1). 

Regarding claims 1, 10, and 19, Condeixa discloses a method for inter-device communication management (Condeixa: Paragraph [0212], “a non-transitory computer-readable medium that comprises software instructions that when executed by the Processor(s) 1080, cause the Network Probe 1000 to perform any or all of the functionality discussed herein”), a non-transitory computer readable storage medium having embodied therein a program executable by a processor for implementing a method for inter-device communication management (Condeixa: Paragraph [0212], “a non-transitory computer-readable medium that comprises software instructions that when executed by the Processor(s) 1080, cause the Network Probe 1000 to perform any or all of the functionality discussed herein”), and an apparatus for inter-device communication management (Condeixa: Paragraph [0212], “a non-transitory computer-readable medium that comprises software instructions that when executed by the Processor(s) 1080, cause the Network Probe 1000 to perform any or all of the functionality discussed herein”), comprising: 
	a first type of wireless communication interface (Condeixa: Paragraph [0035], “The OBU may, for example, comprise a robust vehicular networking module (e.g., a connection manager) which builds on long-range communication protocol capability (e.g., 802.11p, etc.). For example, in addition to comprising 802.11p (or other long-range protocol) capability to communicate with Fixed APs, vehicles, and other nodes in the network, the OBU may comprise a network interface (e.g., 802.11a/b/g/n, 802.11ac, 802.11af, any combination thereof, etc.) to provide wireless local area network (WLAN) connectivity to end user devices, sensors, fixed Wi-Fi access points, etc. For example, the OBU may operate to provide in-vehicle Wi-Fi Internet access to users in and/or around the vehicle (e.g., a bus, train car, taxi cab, public works vehicle, etc.). The OBU may further comprise one or more wireless backbone communication interfaces (e.g., cellular network interfaces, etc.). Though in various example scenarios, a cellular network interface (or other wireless backbone communication interface) might not be the preferred interface for various reasons (e.g., cost, power, bandwidth, etc.), the cellular network interface may be utilized to provide connectivity in geographical areas that are not presently supported by a Fixed AP, may be utilized to provide a fail-over communication link, may be utilized for emergency communications, may be utilized to subscribe to local infrastructure access, etc. The cellular network interface may also, for example, be utilized to allow the deployment of solutions that are dependent on the cellular network operators”) that: 
	receives first data from a first sensing device, and receives second data from a second sensing device (Condeixa: Paragraph [0042], “] An example implementation (e.g., of a communication network and/or components thereof) may, for example, be operable as a massive urban scanner that gathers large amounts of data (e.g., continuously) on-the-move, actionable or not, generated by a myriad of sources spanning from the in-vehicle sensors or On Board Diagnostic System port (e.g., OBD2, etc.), external Wi-Fi/Bluetooth-enabled sensing units spread over the city, devices of vehicles' drivers and passengers (e.g., information characterizing such devices and/or passengers, etc.), positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc.”); 
	a memory (Condeixa: Paragraph [0212], “a non-transitory computer-readable medium that comprises software instructions that when executed by the Processor(s) 1080, cause the Network Probe 1000 to perform any or all of the functionality discussed herein”); 
	a processor that executes instructions out of the memory (Condeixa: Paragraph [0212], “a non-transitory computer-readable medium that comprises software instructions that when executed by the Processor(s) 1080, cause the Network Probe 1000 to perform any or all of the functionality discussed herein”) to organize information to send to a second computing device based on the first sensing device, the second sensing device, and a first computing device being included in a group of devices, the organized information including the first data received from the first sensing device and the second data received from the second sensing device according to a configuration of the first computing device (Condeixa: Paragraph [0042], “] An example implementation (e.g., of a communication network and/or components thereof) may, for example, be operable as a massive urban scanner that gathers large amounts of data (e.g., continuously) on-the-move, actionable or not, generated by a myriad of sources spanning from the in-vehicle sensors or On Board Diagnostic System port (e.g., OBD2, etc.), external Wi-Fi/Bluetooth-enabled sensing units spread over the city, devices of vehicles' drivers and passengers (e.g., information characterizing such devices and/or passengers, etc.), positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc.”; the information gathered is understood to be organized); 
	and a second type of wireless communication interface (Condeixa: Paragraph [0035], “The OBU may, for example, comprise a robust vehicular networking module (e.g., a connection manager) which builds on long-range communication protocol capability (e.g., 802.11p, etc.). For example, in addition to comprising 802.11p (or other long-range protocol) capability to communicate with Fixed APs, vehicles, and other nodes in the network, the OBU may comprise a network interface (e.g., 802.11a/b/g/n, 802.11ac, 802.11af, any combination thereof, etc.) to provide wireless local area network (WLAN) connectivity to end user devices, sensors, fixed Wi-Fi access points, etc. For example, the OBU may operate to provide in-vehicle Wi-Fi Internet access to users in and/or around the vehicle (e.g., a bus, train car, taxi cab, public works vehicle, etc.). The OBU may further comprise one or more wireless backbone communication interfaces (e.g., cellular network interfaces, etc.). Though in various example scenarios, a cellular network interface (or other wireless backbone communication interface) might not be the preferred interface for various reasons (e.g., cost, power, bandwidth, etc.), the cellular network interface may be utilized to provide connectivity in geographical areas that are not presently supported by a Fixed AP, may be utilized to provide a fail-over communication link, may be utilized for emergency communications, may be utilized to subscribe to local infrastructure access, etc. The cellular network interface may also, for example, be utilized to allow the deployment of solutions that are dependent on the cellular network operators”) that: 
	sends the organized information to the second computing device according to the configuration of the first computing device, and receives configuration data from the second computing device, wherein the configuration of the first computing device is updated based on receipt of the configuration data (Condeixa: Paragraphs [0155] and [0162], “a node or probe may perform… in accordance with a configuration that may be updated from the Cloud… the event may be a timer signal, a command or configuration update received from another node (e.g., from a peer node, from a higher-level node in the infrastructure, from an application running on a network server, from a client dashboard, from a node being monitored by a Network Probe, etc.), a physical event detected by a sensor (e.g., an environmental sensor, inertial sensor, security sensor, camera sensor, microphone sensor, etc.), an identified location or region, a communication loading level threshold being exceeded, a threshold number of users being detected, etc.”).


Condeixa discloses 2/11/20. The method/medium/apparatus of claim 1/10/19, further comprising: 
	receiving additional data from the first sensing device (Condeixa: Paragraph [0162], “physical event detected by a sensor (e.g., an environmental sensor, inertial sensor, security sensor, camera sensor, microphone sensor, etc.), an identified location or region, a communication loading level threshold being exceeded, a threshold number of users being detected, etc.”); 
	identifying that the additional data received from the first sensing device crosses a threshold level (Condeixa: Paragraph [0162], “physical event detected by a sensor (e.g., an environmental sensor, inertial sensor, security sensor, camera sensor, microphone sensor, etc.), an identified location or region, a communication loading level threshold being exceeded, a threshold number of users being detected, etc.”); 
	and sending an alert to the second computing device based on identification that the additional data received from the first sensing device crosses the threshold level (Condeixa: Paragraph [0218], “The events generator is operable to trigger/generate events upon detecting conditions/data/etc. that a client has selected to generate an event. For example, an event may be generated upon detection of reconfiguration of a network component, receipt of particular type of traffic, volume of traffic, number of users, users in a particular location, etc. An event being generated may result in a log being updated, an alert being sent to the client, etc.”).

Condeixa discloses 3/12. The method/medium of claim 1/10, further comprising: 
	identifying that a pathway associated with the second type of wireless communication interface has been interrupted (Condeixa: Paragraph [0028], “In addition to (or instead of) failure robustness, a platform may utilize multiple connections (or pathways) that exist between distinct sub-systems or elements within the same sub-system, to increase the robustness and/or load-balancing of the system.”); 
	establishing communications with a peer computing device (Condeixa: Paragraph [0033], “. In accordance with the architecture, hardware, and software functionality discussed herein, vehicles and fleets can be connected not just to the cellular networks (or other wide area or metropolitan area networks, etc.) and existing Wi-Fi hotspots spread over a city or a controlled space, but also to other vehicles (e.g., utilizing multi-hop communications to a wired infrastructure, single or multi-hop peer-to-peer vehicle communication, etc.). The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the OBUs and also fixed Access Points (APs) connected to the wired infrastructure (e.g., a local infrastructure, etc.)”); 
	and sending additional data sensed by the second sensing device to the first computing device via the peer computing device (Condeixa: Paragraphs [0028] and [0162], “the event may be a timer signal, a command or configuration update received from another node (e.g., from a peer node, from a higher-level node in the infrastructure, from an application running on a network server, from a client dashboard, from a node being monitored by a Network Probe, etc.), a physical event detected by a sensor (e.g., an environmental sensor, inertial sensor, security sensor, camera sensor, microphone sensor, etc.), an identified location or region, a communication loading level threshold being exceeded, a threshold number of users being detected, etc. For example, the event may comprise any or all aspects of vehicle context (e.g., vehicle speed and/or trajectory, location, density of vehicles or Mobile APs, availability of Fixed APs and/or other Mobile APs, fleet of which a vehicle is a part, etc.).”).

Condeixa discloses 4/13. The method/medium of claim 1/10, further comprising: 
	organizing data that identifies that the first sensing device, the second sensing device, and the first computing device are included the group of devices (Condeixa: Paragraph [0168], “the configuration information may comprise information identifying a reporting message data structure (e.g., identifying fields and field lengths, etc.) that the Network Probe is to utilize when communicating monitoring/measuring results to a destination. The configuration information may also, for example, comprise information indicating one or more destinations for such reporting messages”); 
	and sending the organized data that identifies that the first sensing device, the second sensing device, and the first computing device are included in the group of devices to the second computing device (Condeixa: Paragraph [0168], “the configuration information may comprise information identifying a reporting message data structure (e.g., identifying fields and field lengths, etc.) that the Network Probe is to utilize when communicating monitoring/measuring results to a destination. The configuration information may also, for example, comprise information indicating one or more destinations for such reporting messages”).

Condeixa discloses 5/14. The method/medium of claim 1/10, wherein the first type of communication interface transmits and receives optical signals and the second type of communication interface transmits and receives radio signals (Condeixa: Paragraph [0188], “The Network Probe 920 may, for example, comprise a small computer or processor system and a USB interface (and/or other wired or tethered optical interface, for example an Ethernet interface, etc.). The Network Probe 920 may also, for example, comprise one or more wireless receivers or transceivers (e.g., for Wi-Fi, for DSRC, for cellular, for a PAN like Bluetooth, etc.) and corresponding antennas” and Paragraph [0137], “the local infrastructure provider network may be communicatively coupled to any or all of the other elements present in the seventh example mode 560 (or configuration) via one or more wireless links (e.g., RF link, non-tethered optical link, etc.). For example, the local infrastructure provider network may be communicatively coupled to the fixed hotspot access network (or any component thereof), the end-user devices, and/or environment devices via one or more wireless links”).

Condeixa discloses 6/15. The method/medium of claim 1/10, wherein the first sensing device and the second sensing device are located at a vehicle (Condeixa: Paragraph [0036], “An OBU, in accordance with various aspects of the present disclosure, may for example comprise a smart connection manager that can select the best available wireless link(s) (e.g., Wi-Fi, 802.11p, cellular, vehicle mesh, etc.) with which to access the Internet. The OBU may also, for example, provide geo-location capabilities (e.g., GPS, etc.), motion detection sensors to determine if the vehicle is in motion, and a power control subsystem (e.g., to ensure that the OBU does not deplete the vehicle battery, etc.). The OBU may, for example, comprise any or all of the sensors (e.g., environmental sensors, etc.) discussed herein”).

Condeixa discloses 7. The method of claim 6, wherein the vehicle is an aircraft (Condeixa: Paragraph [0032], “. The OBU may, for example, be installed in transportation fleets, waste management fleets, law enforcement fleets, emergency services, road maintenance fleets, taxi fleets, aircraft fleets, etc.”).

Condeixa discloses 8/17. The method/medium of claim 1/10, further comprising identifying that the first data received from the first sensing device and the second data received from the second sensing device is to be organized according to a rule, wherein the organized information is sent to the second computing device according to the rule (Condeixa: Claim 14, “operable to determine a manner in which to communicate the one or more reports to a destination by, at least in part, operating to determine whether to communicate the one or more reports in a real-time manner or in a delay-tolerant manner”, and Paragraph [0168], “the configuration information may comprise information identifying a reporting message data structure (e.g., identifying fields and field lengths, etc.) that the Network Probe is to utilize when communicating monitoring/measuring results to a destination. The configuration information may also, for example, comprise information indicating one or more destinations for such reporting messages”; these elements constitute rules for organizing and sending sensor information).

Condeixa discloses 9/18. The method/medium of claim 1/10, further comprising: 
	receiving alert information from the second computing device for presentation to a user via a user interface (Condeixa: Paragraph [0208], “the Network Probe 1000 may be configurable (e.g., via the Mobile AP or other node (or device) to which the Network Probe 1000 is connected, via an interface to a user device like a portable tester or smart phone, via a user interface accessible to a user on its housing, etc.)”); 
	and providing the alert information to the user via the user interface (Condeixa: Paragraph [0208], “the Network Probe 1000 may be configurable (e.g., via the Mobile AP or other node (or device) to which the Network Probe 1000 is connected, via an interface to a user device like a portable tester or smart phone, via a user interface accessible to a user on its housing, etc.)” and Paragraph [0049], “o provide real-time notifications to drivers (e.g., to turn on/off the engine, follow the right route inside the harbor, take a break, etc.)”).

Condeixa discloses 16. The non-transitory computer readable storage medium of claim 10, wherein the second computing device is remote from the first computing device (Condeixa: Paragraph [0038], “The OBU may, for example, comprise a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication”; vehicles are considered remote from each other and from stationary infrastructure).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Breed (US 2016/0050264 A1) describes a system for monitoring networked sensors, including triggering alerts based on measurements exceeding threshold values.
	Guillet (US 2014/0236395 A1) describes a networked vehicle sensor system that can compensate for component failures and network faults.
	Sharma (US 2019/004227 A1) describes a system for providing firmware updates to an internet of things sensor network using various connection types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453